ORDER

PER CURIAM.
AND NOW, this 6th day of June, 2005, upon consideration of the thorough opinion and supplemental materials submitted by the Supervising Judge of Bucks County, which demonstrate compliance with our order of November 12, 2004 and In re Investigating Grand Jury of Philadelphia County (Appeal of Washington), 490 Pa. 31, 415 A.2d 17 (1980), it is hereby ordered that the July 1, 2004 Order of the Court of Common Pleas of Bucks County denying Petitioners’ Omnibus Motion to Quash the grand jury investigation is AFFIRMED.